Dismissed and Memorandum Opinion filed May 28, 2009







Dismissed
and Memorandum Opinion filed May 28, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00342-CV
____________
 
ONE 1998 CHRYSLER SEBRING, VIN
#3C3EL55H6WT332310 AND $4,303.00 IN U.S. CURRENCY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
25th District Court
Colorado County,
Texas
Trial Court Cause No.
22,192
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed January
5, 2009.  No motion for new trial was filed.  Appellant=s notice of appeal
was filed April 3, 2009.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1.




Appellant=s notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (Tex. 1997) (construing the predecessor to Rule 26).  However, the
appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner.  See Tex.
R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18. 
Appellant=s notice of appeal was not filed within the
fifteen-day period provided by rule 26.3
On April 22, 2009, appellee filed a motion dismiss this
appeal for want of jurisdiction.  Appellant filed no response.  The motion is
granted and the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices Seymore,
Brown, and Sullivan.